Citation Nr: 1625955	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  06-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a January 2009 decision, the Board denied service connection for sleep apnea.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court issued an order granting a Joint Motion for Remand (JMR).  The Board again denied the claim in January 2012.  The Veteran also appealed this denial to the Court.  In January 2014, the Court issued a memorandum decision, vacating and remanding the denial to the Board.  The Board then remanded the claim in September 2014.  Subsequent to the September 2014 remand, the Board sought medical opinions from the Veterans Health Administration (VHA) in April and May 2015.  The Board denied the claim for a third time in an October 2015 Board decision.  The Veteran appealed the October 2015 Board decision to the Court.  The Court issued an order in May 2016 granting a JMR, vacating and remanding the October 2015 decision to the Board for action consistent with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 JMR determined that the April 2015 and July 2015 addendum VA medical opinions fail to provide an adequate rationale for the negative nexus opinions.  Specifically, neither opinion provided an explanation for the opinion that the in-service asthma did not cause or aggravate the Veteran's current sleep apnea.  The parties concluded that VA has not met its duty to assist in providing the Veteran with an adequate medical opinion and requested that the Veteran be provided with a medical opinion by a VA pulmonologist.  The opinion must address whether it is at least as likely as not that the "current sleep apnea was caused or aggravated by his military service" and whether "inservice possible asthma exacerbation may have caused or aggravated his current sleep apnea." Thus, a remand is necessary in order to obtain an adequate VA medical opinion with supporting rationale consistent with the JMR.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records regarding obstructive sleep apnea.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination with a pulmonologist with respect to his service connection claim for sleep apnea.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should obtain from the Veteran a complete history of the Veteran's sleep apnea and document it in the VA examination report. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current obstructive sleep apnea was caused or aggravated (chronically worsened) by active military and/or had its onset during service. 

The examiner must address whether the in-service asthma and pneumonia documented in August 1979 at least as likely as not caused or aggravated the Veteran's current obstructive sleep apnea.

Further, the examiner is asked to discuss the Veteran's credible lay statements that the onset of his symptoms began during service to include that he was told by a fellow service member that he stopped breathing in his sleep.   

The examiner must provide an explanation in support of his or her opinion, including a description of the evidence relied upon and rejected in reaching the opinion.  Citations to any medical literature and/or studies used in offering this opinion should be provided and an explanation regarding how this supports the examiner's opinion should be included with the opinion.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




